                 Case 3:20-cv-05563-BAT Document 32 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MICHAEL DAVID HARRIS,
 8
                               Plaintiff,                  CASE NO. 3:20-cv-05563-BAT
 9
            v.                                             ORDER GRANTING REMAND
10                                                         PURSUANT TO SENTENCE SIX OF
     COMMISSIONER OF SOCIAL SECURITY,                      42 U.S.C. § 405(G)
11
                               Defendant.
12
            Based on the stipulation of the parties (Dkt. 31), it is hereby ORDERED that this case is
13
     REVERSED and REMANDED for further administrative proceedings pursuant to sentence six
14
     of 42 U.S.C. § 405(g).
15
            On receipt of this Court’s remand order, the Appeals Council will take the necessary
16
     steps to ensure the claimant’s representative’s letter-brief and additional evidence in connection
17
     with the request for review are included in the claimant’s file. The Appeals Council then will
18
     reconsider the claimant’s request for review and review the Administrative Law Judge’s decision
19
     based on a complete record and with any additional documentation the claimant may have
20
     submitted. Because the Appeals Council will be determining whether to grant or deny review,
21
     the claimant will be given the opportunity to submit additional evidence.
22
            The parties’ Stipulated Motion for Remand serves as Defendant’s response to Plaintiff’s
23
     Motion to Remand to Appeals Council and renders as moot the Orders requiring Defendant to

     ORDER GRANTING REMAND PURSUANT TO SENTENCE SIX OF -
     1
                 Case 3:20-cv-05563-BAT Document 32 Filed 12/14/20 Page 2 of 2




 1   file a supplemental record by December 14, 2020, as well as a Responsive Brief by December

 2   28, 2020.

 3          The Court will retain jurisdiction over the case pursuant to 42 U.S.C. § 405(g). The

 4   parties shall promptly notify the Court as to the outcome of the final administrative decision in

 5   this case. Additionally, within 90 days after the decision becoming administratively final, the

 6   parties shall either file before this Court notice of a favorable administrative decision, or, if the

 7   decision is unfavorable to Plaintiff, the Commissioner shall file the administrative record so that

 8   Plaintiff may seek judicial review by reinstating this case.

 9          DATED this 14th day of December, 2020.

10

11                                                          A
                                                            BRIAN A. TSUCHIDA
12                                                          Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23




     42 U.S.C. § 405(G) - 2
